UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-7401


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JUSTIN DEONTA STROM, a/k/a Jae Dee, a/k/a Jae, a/k/a J-Dirt,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:12-cr-00159-JCC-1; 1:15-cv-00632-JCC)


Submitted:   January 29, 2016              Decided:   February 17, 2016


Before WYNN and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Justin Deonta Strom, Appellant Pro Se.    Marc Birnbaum, Special
Assistant United States Attorney, Inayat Delawala, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Justin Denota Strom seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                               The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.             28    U.S.C.      § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief    on    the    merits,    a   prisoner         satisfies      this   standard      by

demonstrating         that     reasonable        jurists      would       find    that     the

district       court’s      assessment    of      the    constitutional          claims    is

debatable      or     wrong.     Slack     v.     McDaniel,         529 U.S. 473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,      and   that       the    motion      states   a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Strom has not made the requisite showing.                        Accordingly, we deny

a   certificate       of     appealability       and    dismiss       the    appeal.        We

dispense       with    oral     argument       because        the    facts       and     legal

contentions      are     adequately      presented       in    the     materials       before

this court and argument would not aid the decisional process.

                                                                                  DISMISSED
                                             2